Citation Nr: 1712616	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  15-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing; a transcript of the hearing is of record.

In February 2017, the Veteran submitted additional evidence in support of his claim.  Although this evidence was not considered by the agency of original jurisdiction (AOJ), the Board notes that, since his Form 9 was received after February 2, 2013, a waiver AOJ consideration is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Moreover, as the Board is granting the full benefit sought on appeal, there is no prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure from rifle fire are credible and consistent with the circumstances of his service.

2.  The competent and credible evidence of record relates the Veteran's tinnitus to his in-service noise exposure.

3.  The competent and credible evidence of record relates the Veteran's bilateral hearing loss to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as bilateral hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims that he suffers from tinnitus and bilateral hearing loss as a result of his exposure to noise during service.  During his February 2017 hearing before the undersigned, he stated that, after his first day of basic training, he noticed a ringing in his ear after leaving the firing line.  See February 2017 Hearing Transcript, p. 4.  He stated that, although the ringing went away that evening, the next day it returned once again after being on the firing line.  He stated that although he reported his problems to the medics, he was told that the problem would not go away and that he would have to live with it.  Id.  With regard to his hearing loss, the Veteran stated that he and his wife began to notice problems with hearing loss in the 1970s.  Id. at 10.

The Boards notes that, aside from the Veteran's DD Form 214, his service records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center in St. Louis, Missouri, in 1973).  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran is competent to report his in-service noise exposure and symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, he has consistently asserted that tinnitus had its onset in service, and that it has continued since.  The description of his in-service noise exposure and symptoms of tinnitus are consistent with the type and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that his assertions concerning his in-service noise exposure, and the onset, nature, and progression of his tinnitus, are competent and credible lay evidence of such.
In Charles v. Principi, the Court specifically held that tinnitus is a condition which is capable of lay observation.  16 Vet. App 370 (2002); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having tinnitus throughout the appeal period, including his testimony before the undersigned during the February 2017 Board hearing.  Thus, the evidence sufficiently establishes the presence of the claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

The Board further finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a June 2014 private audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
50
55
60
75
LEFT
30
45
50
60
60

Although the Veteran's private treatment record do not indicate whether speech recognition was tested utilizing the Maryland CNC word list, the audiometric result are sufficient to demonstrate a present disability.  Therefore, the remaining inquiry is whether there is nexus, or link, between tinnitus and bilateral hearing loss disability and the Veteran's military service noise exposure.  

The Board finds that there is sufficient competent and credible lay evidence to establish that tinnitus onset during active duty service and that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  Moreover, the competent and credible medical evidence of record relates the Veteran's hearing loss to his in-service noise exposure.

In a February 2017 statement, J.F. stated that she had noticed a problem with the Veteran's hearing since the late 1970s.  She stated that, although he reported his problems with tinnitus, he would not acknowledge his hearing difficulties.

In addition to the statement from J.F., in February 2017, the Veteran submitted private treatment records, including two opinions from Dr. R.N.  A June 2014 audiogram noted his complaint of hearing loss and tinnitus.  The treatment provider noted that audiometric results demonstrated moderate/severe to profound sloping bilateral hearing loss and a complaint of constant tinnitus.  The treatment provider noted that the hearing loss was consistent with acoustic trauma.  The treatment provider then noted the Veteran's military service, including his duties as a supply quartermaster, as well as his reports of hearing issues including tinnitus after coming off of the firing line in basic training.  The Veteran stated that, although he reported his hearing issues and tinnitus in service, his service treatment records had been lost in a fire.  Post-service noise exposure included working in a machine shop for six years after service, but there was no significant noise exposure after that.

In an April 2016 opinion, Dr. R.N. noted that the Veteran's military history, and opined that his bilateral high frequency sensorineural hearing loss was consistent with noise exposure.

In a February 2017 opinion, Dr. R.N. noted the Veteran's military service, and indicated that his audiometric results from April 2016 demonstrated bilateral high frequency sensorineural hearing loss that was consistent with noise exposure.  Furthermore, the doctor stated that he had reviewed his medical and history, and opined that it was at least as likely as not that the Veteran's tinnitus was directly related to his in-service noise exposure at the firing range, and that his bilateral hearing loss was a secondary result of his tinnitus as a result of military service.  The doctor also noted that his opinion was based on the timing of symptoms and the configuration of the audiogram. 

Regarding the Veteran's assertions of continuous symptoms of tinnitus since service, the Board notes again that he, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno, supra; Grottveit, supra.  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Moreover, tinnitus is a rare type of disability that may be established on the basis of lay evidence.  Charles, supra.  Thus, he is competent to state that tinnitus began in service and that it has continued to the present.

However, once evidence is determined to be competent, it must be determined whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his tinnitus and a continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a ringing in his ears, in service and that it has continued to this very day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b); Walker, supra.

Regarding the Veteran's bilateral hearing loss, the Board finds that the June 2014, April 2016, and February 2017 private opinions are the most probative evidence of record.  Collectively, the private opinions relied on the Veteran's lay statements concerning an in-service noise exposure, which the Board finds are competent and credible, as well as his lay statements concerning the onset and continuity of symptoms.  In addition, the chiropractor offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   Consequently, the Board assigns great probative value to the private opinions and finds that they are the most probative medical opinion of record.  Moreover, there is no evidence of record that contradicts the private opinions conclusions.

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, supra.  Certainly, the Veteran is competent to report his own symptoms (which he perceives as associated with his low back condition).  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The medical history provided by the Veteran is credible, as it has generally been consistent, and it is not contradicted by any inconsistencies that call into question his credibility.  Furthermore, as noted above, because his service treatment records are fire-related, VA has a heightened duty to assist.

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for tinnitus and bilateral hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


